DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 18 May 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections of 28 Mar 2022 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 6-7, filed 18 May 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered but they are not persuasive. 
Applicant argues, see pg. 7, that “Applicant submits the indicated functions can be implemented in several conventional manners which are well-known by one of ordinary skill in the art, and do not require any specific or particular algorithm or steps/procedure”. However, the Examiner respectfully disagrees. As noted in the Non-Final Office Action of 28 Mar 2022 and the 35 U.S.C. 112(a) rejections below, MPEP 2161.01.I requires that computer-implemented functional claims be supported by the specification, where “the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing … If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”. A review of the specification of the instant application does not disclose any algorithm for performing the computer-implemented functions (specifically a neural network filtering/outputting) recited in the claims to reasonably convey that the inventors had possession of the claimed inventions at the time of filing of instant application. Furthermore, since the specification of the instant application fails to disclose any algorithm that performs the claimed computer-implemented functions (specifically a neural network filtering/outputting), as noted in the Non-Final Office Action of 28 Mar 2022 and the 35 U.S.C. 112(a) rejections below, MPEP 2181.II.B states that “a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.” The scope of the claimed computer-implemented functions (specifically a neural network filtering/outputting), as noted in the Non-Final Office Action of 28 Mar 2022 and the 35 U.S.C. 112(a) rejections below, is unclear. See the 35 U.S.C. 112(a) and (b) rejections below.
Applicant also asserts that the crux of the invention is for “reducing noise effectively” (par. 0001 of specification) using the claimed neural network filtering. At the same time, Applicant argues that the neural network filtering functions are “conventional manners which are well-known by one of ordinary skill in the art” (Arguments, page 7, lines 9-12), which appears to contradicts facts of record. While it is established that what is conventional does not need disclosed in detail, that which is inventive and making a contribution over the prior art is expected to be disclosed in detail. For inventive information relating to neural networks, a high level of detail is expected due to the complexity and emerging nature of the technology. In the original disclosure, there does not appear to be a reduction to practice of actually using the neural network filtering, as figures and description do not indicate any actual images and only give high-level flow diagrams. No details of the filter are described in a way that it would be clear to one of ordinary skill what type of filters or steps were necessary to perform the filtering. (i.e. lack of sufficiently detailed, relevant identifying characteristics). One of ordinary skill could not take the instant disclosure and understand what to program to be the “neural network filter”. See also MPEP 2163.
Applicant also gives a listing of possible options of filters “e.g. a Gaussian filter, a bilateral filter, an Order statistic filter, a Mean filter and a Laplacian filter, a convolutional neural network, or a pulse coupled neural network.” (Arguments, page 7, lines 14-16). However, it is not understood which one or ones Applicant possessed as the invention because the original disclosure is silent. Further, some of these listed are not types of neural network and cannot be used to fulfill the claim requirement “neural network filtering”, thereby adding further confusion as to what is being claimed.

Status of Claims
Claims 1-12 are currently examination. No claim has been cancelled/added/withdrawn since the Non-Final Office Action of 28 Mar 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a first neural network filtering the target ultrasound image according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.
Claim 3 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 3 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 4 recites the limitation “the second neural network filters the target ultrasound image according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 5-6 inherit the deficiency by the nature of their dependency on claim 4.
Claim 6 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I.
Claim 6 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of  “outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I.
Claim 6 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. 
Claim 7 recites the limitation “filtering the target ultrasound image by a first neural network according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image by a first neural network according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 8-12 inherit the deficiency by the nature of their dependency on claim 7.
Claim 9 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 9 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 10 recites the limitation “filtering the target ultrasound image by a second neural network according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image by a second neural network according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of filing. See MPEP 2161.01.I. Claims 11-12 inherit the deficiency by the nature of their dependency on claim 10.
Claim 12 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I.
Claim 12 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 12 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first neural network filtering the target ultrasound image according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. The scope of the first neural network performing “filtering the target ultrasound image according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.
Claim 3 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 3 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 4 recites the limitation “the second neural network filters the target ultrasound image according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. The scope of the second neural network performing “filters the target ultrasound image according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 5-6 inherit the deficiency by the nature of their dependency on claim 4.
Claim 6 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 6 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the second neural network performing “outputs a second characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 6 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 7 recites the limitation “filtering the target ultrasound image by a first neural network according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image”. The scope of “filtering the target ultrasound image by a first neural network according to the plurality of first reference ultrasound images to generate a second filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 8-12 inherit the deficiency by the nature of their dependency on claim 7.
Claim 9 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 9 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 10 recites the limitation “filtering the target ultrasound image by a second neural network according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image”. The scope of “filtering the target ultrasound image by a second neural network according to the plurality of second reference ultrasound images to generate a third filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 11-12 inherit the deficiency by the nature of their dependency on claim 10.
Claim 12 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 12 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the second neural network performing “outputs a second characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 12 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 

Examiner’s Comment on Prior Art
In view of the lack of written description based on the disclosure of the instant application at the time of filing and the indefiniteness of the instant claims as set forth above in the 35 U.S.C. 112(a) and (b) rejections, respectively, the scope of the claims is unclear. There is a tension between the breadth of the claims and lack of corresponding breadth of the specification, making determining the scope of each claim problematic. In its current form, the claims may encompass subject matter well beyond the context of the specification, and such scope impacts analysis of the claim under provisions of the 35 U.S.C. 103. The scope of the claims cannot be reasonably understood without resorting to a high amount of speculation. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962): "The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection”. Also, see MPEP § 2143.03.I: “A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                          

/Angela M Hoffa/Primary Examiner, Art Unit 3799